                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                           Case No. 18-cr-0295 (WMW/ECW)

                            Plaintiff,
                                                   PRELIMINARY ORDER OF
      v.                                                FORFEITURE

Jeremy Ryan Myhre,

                            Defendant.


      This matter is before the Court on the unopposed motion of Plaintiff United States

of America for preliminary order of forfeiture. (Dkt. 66.) The Court finds that the

property at issue is subject to forfeiture pursuant to 18 U.S.C. § 2253(a), and that the

United States has established the requisite nexus between such property and the offense

of which Defendant Jeremy Ryan Myhre has been found guilty.

      Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED:

      1.     The motion of Plaintiff United States of America for preliminary order of

forfeiture, (Dkt. 66), is GRANTED.

      2.     The following property (“the property”) is forfeited to the United States

pursuant to 18 U.S.C. § 2253(a):

             a. One Western Digital hard drive (serial number WCA529558898);

             b. One Antec computer (serial number B60BRVKH);

             c. One thumb drive (no serial number);
              d. One black self-built computer (no serial number);

              e. One Crucial MX200 Solid State hard drive (serial number

                  162012A370F7); and

              f. One 4TB HGST SATA hard drive (serial number LAG7VVSH).

        3.    The United States Attorney General or an authorized designee may seize

the property and maintain custody and control of the property pending the entry of final

order of forfeiture.

        4.    The United States shall, pursuant to 21 U.S.C. § 853(n)(1), as incorporated

by 18 U.S.C. § 2253(b), publish and give notice of this Order and its intent to dispose of

the property in such a manner as the Attorney General may direct.

        5.    This Order shall become final as to Myhre at the time of the sentencing and

shall   be   made      a   part   of   the   sentence   and   included   in   the   judgment.

Fed. R. Crim. P. 32.2(b)(4)(A), (B).

        6.    After the Court’s disposition of all petitions filed pursuant to

21 U.S.C. § 853(n)(2) or, if no petitions are filed, after the expiration of the time period

specified within which to file such petitions, the United States shall have clear title to the

property and may warrant good title to any subsequent purchaser or transferee.

        7.    This Court shall retain jurisdiction to enforce this Order and to amend it as

necessary. See Fed. R. Crim. P. 32.2(e).


Dated: November 15, 2019                                  s/Wilhelmina M. Wright
                                                          Wilhelmina M. Wright
                                                          United States District Judge



                                                2
